ase: 1:19-mj-00496-KLL Doc #: 1-2 Filed: 07/02/19 Page: 1 of 22 PAGEID #: 52

©
AO 106 (Rev. 04/10) Application for a Search Warrant

 

 

 

 

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio

In the Matter of the Search of
(Briefly describe the property to be searched
or identify the person by name and address)

Case No.
For electronic devices : (1) Galaxy Note 8 Cell Phone (2) My F
Passport Portable Hard Drive (3) LG Cell Phone (4)
Samsung Cell Phone all which are more fully described in

€219MI -4968"
Attachment A

APPLICATION FOR A SEARCH WARRANT

 

SS

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A

located in the Southern District of Ohio , there is now concealed (identify the
person or describe the property to be seized):

 

See Attachment B

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
Wf evidence of a crime;

C1 contraband, fruits of crime, or other items illegally possessed;
C1 property designed for use, intended for use, or used in committing a crime;
Ca person to be arrested or a person who is unlawfully restrained.
The search is related to a violation of:
Code Section Offense Description
18 U.S.C. 1962(d) Conspiracy to Participate in Racketeering Activity

The application is based on these facts:
See attached affidavit

a Continued on the attached sheet.

C1 Delayed notice of _ 30 days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Zr4e>d

J: Applicant’s signature
Special Agent Brian Christ

 

Printed name and title
Sworn to before me and signed in my presence.
Date: 7/2 /; g oes Ae thao
Judge's signature <a

City and state: Cincinnati, Ohio Hon. Karen L. Litkovitz, U.S.M.J.

 

Printed name and title
Case: 1:19-mj-00496-KLL Doc #: 1-2 Filed: 07/02/19 Page: 2 of 22 PAGEID #: 53

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

IN THE MATTER OF THE SEARCH OF

(1) Galaxy Note 8 Cell Phone

(2) My Passport Portable Hard Drive

(3) LG Cell Phone

(4) Samsung Cell Phone

(5) Large Suitcase Dark Olive Green and ay
Black Case No. "¥

 

CURRENTLY LOCATED AT FEDERAL
BUREAU OF INVESTIGATIONS OFFICES
AT 2012 RONALD REAGAN DRIVE,
CINCINNATI, OH 45236 AND 425 WEST
NATIONWIDE BOULEVARD, SUITE 300,
COLUMBUS, OH 43215

 

 

AFFIDAVIT IN SUPPORT OF AN
APPLICATION UNDER RULE 41 FOR A
WARRANT TO SEARCH AND SEIZE

I, Brian Christ, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

Ly I make this affidavit in support of an application under Rule 41 of the Federal
Rules of Criminal Procedure for a search warrant authorizing the examination of property—four
electronic devices and a large suitcase—which are currently in law enforcement possession, and

the extraction from that property of electronically stored information described in Attachment B.

2. I am a Special Agent with the United States Department of Transportation
(“USDOT”), Office of Inspector General (“OIG”), in Columbus, Ohio. I have been employed as
a USDOT-OIG Special Agent for approximately five years. I have successfully completed

criminal investigator training at the Federal Law Enforcement Training Center in Glynco,
Case: 1:19-mj-00496-KLL Doc #: 1-2 Filed: 07/02/19 Page: 3 of 22 PAGEID #: 54

Georgia. As a Special Agent, I conduct criminal investigations of individuals and entities for
possible violations of federal criminal laws, particularly those laws found in Title 18 and 49 of
the U.S. Code that are relevant to the USDOT, Federal Motor Carrier Safety Administration
(“FMCSA”). FMCSA responsibilities include monitoring and enforcing compliance with
regulations governing safety and commerce related to interstate motor carriers, in particular Title
49, Code of Federal Regulations, Part 375, which governs the transportation of household goods
by motor carriers. Further, I have specific experience and knowledge investigating the type of
violations set forth below. I have participated in numerous search warrants at businesses and
residences for documents, records, receipts, and computer-related equipment used to store
information.

3; This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter.
IDENTIFICATION OF THE DEVICES TO BE EXAMINED

4. The property to be searched are (1) a Galaxy Note 8 Cell Phone, currently stored
at the Federal Bureau of Investigation (“FBI”) offices in Cincinnati, Ohio; (2) a My Passport
Portable Hard Drive, currently stored at FBI offices in Cincinnati, Ohio; (3) an LG Cell Phone,
currently stored at FBI offices in Cincinnati, Ohio; (4) a Samsung Cell Phone, currently stored at
FBI offices in Cincinnati, Ohio (collectively, hereinafter the “Devices’); and (5) a dark olive
green and black large suitcase (Suitcase) with several fragile stickers and piece of papered taped
to it with SERGEHI VERLAN’s name on it, currently stored at FBI offices in Columbus, Ohio

(hereinafter the “Suitcase”). The FBI offices in Cincinnati, OH are located at 2012 Ronald
Case: 1:19-mj-00496-KLL Doc #: 1-2 Filed: 07/02/19 Page: 4 of 22 PAGEID #: 55

Reagan Drive, Cincinnati, OH 45236 and the FBI office in Columbus, OH are located at 425

West Nationwide Boulevard, Suite 300, Columbus, OH 43215.

5: The applied-for warrant would authorize the forensic examination of the Devices
for the purpose of identifying electronically stored data particularly described and the search of

the Suitcase and its contents, to include the forensic examination of any electronic devices, in

Attachment B.
PROBABLE CAUSE

6. On July 25, 2018, a federal grand jury in the Southern District of Ohio returned an
indictment charging SERGHEI VERLAN, as well as eleven of his co-conspirators, with
participating in a RICO conspiracy through a pattern of racketeering activity in violation of 18

U.S.C. § 1962(d). The indictment is attached and incorporated by reference.

fe As detailed in the indictment, the grand jury found probable cause that the
defendants, along with corporate entities JBR Underground, LLC, United National Moving and
Storage, National Relocation Solutions, Independent Van Lines, National Relocation Van Lines,
US Relocation Systems, First National Moving and Storage, Public Moving and Storage, Public
Moving Services, Smart Relocation Solutions, Presidential Moving Services, Unified Van Lines,
and Flagship Van Lines (referred to collectively as “the affiliated companies”), and others known
and unknown to the Grand Jury, constituted an “Enterprise” as defined in 18 U.S.C. § 1961(4),
that is, a group of individuals and entities associated in fact that engaged in, and the activities of
which affected, interstate and foreign commerce (referred to hereinafter as the “Moving

Enterprise”).
Case: 1:19-mj-00496-KLL Doc #: 1-2 Filed: 07/02/19 Page: 5 of 22 PAGEID #: 56

8. The grand jury found probable cause that the defendants violated § 1962(d) by
knowingly and intentionally conspiring to conduct and participate in the conduct of the affairs of
the Moving Enterprise through a pattern of racketeering activity, as defined in 18 U.S.C. §§
1961(1) and (5), by conspiring to commit multiple acts of 18 U.S.C. § 1343 (relating to wire
fraud); 18 U.S.C. § 659 (relating to the theft from interstate shipment); 18 U.S.C. § 1951(a)
(relating to extortion); and 18 U.S.C. § 1028(a) (relating to fraud and related activity in

connection with identification documents).

9. During the course of this investigation, I have obtained and executed search
warrants of, among other things, Moving Enterprise offices, computers, and email accounts,
including the personal Google email account of SERGHEI VERLAN. From the execution of
those search warrants and my participation in this investigation, I have learned, among other

things, the following:

a. Members of the Moving Enterprise, including VERLAN, relied upon email and
electronic storage mediums to communicate and record the fraudulently inflated prices of the
moves they conducted. For example, members of the Moving Enterprise emailed documents that
showed customers were charged for more cubic feet than they actually used (e.g., documents

would reference “real” or “actual” cubic feet).

b. Members of the Moving Enterprise, including VERLAN, used their cell phones to
communicate about the operation of the Moving Enterprise, including the overcharging of

customers and the filing of false documents to federal regulators.
Case: 1:19-mj-00496-KLL Doc #: 1-2 Filed: 07/02/19 Page: 6 of 22 PAGEID #: 57

c. Members of the Moving Enterprise also maintained paper records showing

customers were charged for more cubic feet than they actually used.

d. VERLAN communicated regularly with employees through text message and
email regarding the affairs of the Moving Enterprise, including communications relating to the
actual cubic footage used in moves, which show that the Moving Enterprise was overcharging
customers based on inflated cubic footage. I know based on my training and experience that
individuals often retain text messages and emails on cell phones and other devices that store

electronic information and/or can access the Internet.

e. VERLAN likely used his cell phone to save and/or take screenshots of text
messages, documents, and videos related to the scheme. For example, (1) VERLAN made a
video of himself explaining, in substance and in part, how to post fake reviews for the Moving
Enterprise by creating Google accounts, posting the reviews, and then deleting the Google
accounts; (2) VERLAN saved a screenshot of a text message from one of his co-conspirators,
which read “ever[y]one ready for a new company,” which, based on my knowledge and
participation in this investigation, I believe this was a reference to the Moving Enterprise
reincarnating as a new company through, in part, the submission of false documents to federal
regulators; and (3) VERLAN took screenshots of bills of lading for customers of the Moving

Enterprise, which indicated customers were charged for more cubic feet than they actually used.

10. The Devices and Suitcase are currently in the lawful possession of the FBI and
USDOT-OIG. It came into FBI’s and USDOT-OIG’s possession in the following way: When I
and other law enforcement began executing arrests of SERGHEI VERLAN’s co-conspirators,

VERLAN left the United States and fled to Panama. Based on my participation in this
5
Case: 1:19-mj-00496-KLL Doc #: 1-2 Filed: 07/02/19 Page: 7 of 22 PAGEID #: 58

investigation, I believe that VERLAN fled to Panama in order to avoid arrest in his case. On
September 14, 2018, VERLAN was arrested on these charges by Panamanian authorities. At the
time of his arrest, VERLAN had on his person the Devices and the Suitcase. Panamanian
authorities seized the Devices and the Suitcase incident to arrest. On or about December 13,
2018, VERLAN was extradited from Panama to Cincinnati, Ohio. His extradition involved a
stop in Florida. I and an agent with FBI personally accompanied VERLAN from Florida to
Cincinnati, Ohio. At the time that the FBI agent and I took custody of VERLAN in Florida,
another FBI Agent and USDOT-OIG Agent provided the Devices to us, who received them from
the Panamanian authorities. The FBI agent and I took the Devices into custody and transported
the Devices back to Ohio. The Suitcase was checked baggage in Panama and transported to the
final destination in Cincinnati/Northern Kentucky International Airport (CVG)!. The FBI agent
and I put the Devices and Suitcase into FBI custody soon after we arrived in Ohio. Therefore,
while the USDOT-OIG and FBI might already have all necessary authority to examine the
Devices and Suitcase, I seek this additional warrant out of an abundance of caution to be certain
that an examination of the Devices will comply with the Fourth Amendment and other applicable

laws.

11. During the transport of SERGHEI VERLAN from Florida to Cincinnati, Ohio,
VERLAN stated, in substance and in part, that the Devices were evidence that would help his
case. As VERLAN fled, it is likely he may have stored other evidence and possibly devices of

the scheme in the Suitcase. VERLAN stated that his suitcase contained everything that he

 

' The checked baggage did not make the connecting flight in Miami; therefore, it was transported
to CVG on a later flight. On December 14, 2018, I picked up the suitcase from CVG and
transported it to the FBI Office in Columbus, OH.

6
Case: 1:19-mj-00496-KLL Doc #: 1-2 Filed: 07/02/19 Page: 8 of 22 PAGEID #: 59

0, I :o.xy sai agents ding n

interview following execution of a search warrant that VERLAN rarely worked in the office and
that he ran the Moving Enterprise’s operations from his personal phone and computer, which

might be stored in the suitcase.

12. _—_ In addition, interviews following the Indictment indicate that VERLAN reached
out to employees of the Moving Enterprise through phone calls, text messages, and direct
messaging apps to discuss the allegations in the Indictment and alleged criminal activity
committed by the Moving Enterprise. In addition, interviews indicate that he regularly used his

computer and cell phone to operate the Moving Enterprise.”

13. The Devices are currently in storage at the FBI offices located at 2012 Ronald
Reagan Drive, Cincinnati, OH 45236. In my training and experience, I know that the Devices
have been stored in a manner in which their contents are, to the extent material to this
investigation, in substantially the same state as they were when the Devices first came into the
possession of the FBI. The Suitcase is currently in storage at the FBI offices located at 425 West
Nationwide Boulevard, Suite 300, Columbus, OH 43215. In my training and experience, I know

that the Suitcase has been stored in a manner in which its contents are, to the extent material to

 

* The interviews include statements from former employees whose identities are known to agents
and who provided information that has been corroborated and deemed reliable and truthful
eae
told agents that VERLAN sent direct messages relating to the
Moving Enterprise when he was in a Panamanian jail awaiting extradition in this case, _In
ial - agents a VERLAN communicated regularly through email

and direct messaging apps relating to particular moves.

 

7
Case: 1:19-mj-00496-KLL Doc #: 1-2 Filed: 07/02/19 Page: 9 of 22 PAGEID #: 60

this investigation, in substantially the same state as it was when the Suitcase first came into

possession of the FBI and USDOT-OIG.

TECHNICAL TERMS

 

14. Based on my training and experience, I use the following technical terms to

convey the following meanings:

a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular
telephone) is a handheld wireless device used for voice and data communication
through radio signals. These telephones send signals through networks of
transmitter/receivers, enabling communication with other wireless telephones or
traditional “land line” telephones. A wireless telephone usually contains a “call
log,” which records the telephone number, date, and time of calls made to and
from the phone. In addition to enabling voice communications, wireless
telephones offer a broad range of capabilities. These capabilities include: storing
names and phone numbers in electronic “address books;” sending, receiving, and
storing text messages and e-mail; taking, sending, receiving, and storing still
photographs and moving video; storing and playing back audio files; storing
dates, appointments, and other information on personal calendars; and accessing
and downloading information from the Internet. Wireless telephones may also
include global positioning system (“GPS”) technology for determining the

location of the device.
Case: 1:19-mj-00496-KLL Doc #: 1-2 Filed: 07/02/19 Page: 10 of 22 PAGEID #: 61

b. Digital camera: A digital camera is a camera that records pictures as digital
picture files, rather than by using photographic film. Digital cameras use a
variety of fixed and removable storage media to store their recorded images.
Images can usually be retrieved by connecting the camera to a computer or by
connecting the removable storage medium to a separate reader. Removable
storage media include various types of flash memory cards or miniature hard
drives. Most digital cameras also include a screen for viewing the stored images.
This storage media can contain any digital data, including data unrelated to

photographs or videos.

c. Portable media player: A portable media player (or “MP3 Player” or iPod) isa
handheld digital storage device designed primarily to store and play audio, video,
or photographic files. However, a portable media player can also store other
digital data. Some portable media players can use removable storage media.
Removable storage media include various types of flash memory cards or
miniature hard drives. This removable storage media can also store any digital
data. Depending on the model, a portable media player may have the ability to
store very large amounts of electronic data and may offer additional features such

as a calendar, contact list, clock, or games.

d. GPS: A GPS navigation device uses the Global Positioning System to display its
current location. It often contains records the locations where it has been. Some
GPS navigation devices can give a user driving or walking directions to another

location. These devices can contain records of the addresses or locations involved
Case: 1:19-mj-00496-KLL Doc #: 1-2 Filed: 07/02/19 Page: 11 of 22 PAGEID #: 62

in such navigation. The Global Positioning System (generally abbreviated
“GPS”) consists of 24 NAVSTAR satellites orbiting the Earth. Each satellite
contains an extremely accurate clock. Each satellite repeatedly transmits by radio
a mathematical representation of the current time, combined with a special
sequence of numbers. These signals are sent by radio, using specifications that
are publicly available. A GPS antenna on Earth can receive those signals. When
a GPS antenna receives signals from at least four satellites, a computer connected
to that antenna can mathematically calculate the antenna’s latitude, longitude, and

sometimes altitude with a high level of precision.

e. PDA: A personal digital assistant, or PDA, is a handheld electronic device used
for storing data (such as names, addresses, appointments or notes) and utilizing
computer programs. Some PDAs also function as wireless communication
devices and are used to access the Internet and send and receive e-mail. PDAs
usually include a memory card or other removable storage media for storing data
and a keyboard and/or touch screen for entering data. Removable storage media
include various types of flash memory cards or miniature hard drives. This
removable storage media can store any digital data. Most PDAs run computer
software, giving them many of the same capabilities as personal computers. For
example, PDA users can work with word-processing documents, spreadsheets,
and presentations. PDAs may also include global positioning system (“GPS”)

technology for determining the location of the device.

10
Case: 1:19-mj-00496-KLL Doc #: 1-2 Filed: 07/02/19 Page: 12 of 22 PAGEID #: 63

15.

f. IP Address: An Internet Protocol address (or simply “IP address”) is a unique

numeric address used by computers on the Internet. An IP address is a series of
four numbers, each in the range 0-255, separated by periods (e.g., 121.56.97.178).
Every computer attached to the Internet computer must be assigned an IP address
so that Internet traffic sent from and directed to that computer may be directed
properly from its source to its destination. Most Internet service providers control
a range of IP addresses. Some computers have static—that is, long-term—IP
addresses, while other computers have dynamic—that is, frequently changed—IP

addresses.

Internet: The Internet is a global network of computers and other electronic
devices that communicate with each other. Due to the structure of the Internet,
connections between devices on the Internet often cross state and international
borders, even when the devices communicating with each other are in the same

state.

Based on my training, experience, and research, I know that the Devices have

capabilities that allow them to serve as wireless telephones, digital cameras, portable media

players, GPS navigation devices, PDAs, and electronic storage mediums. In my training and

experience, examining data stored on devices of this type can uncover, among other things,

evidence that reveals or suggests who possessed or used the devices.

11
Case: 1:19-mj-00496-KLL Doc #: 1-2 Filed: 07/02/19 Page: 13 of 22 PAGEID #: 64

ELECTRONIC STORAGE AND FORENSIC ANALYSIS

16. _ Based on my knowledge, training, and experience, I know that electronic devices
can store information for long periods of time. Similarly, things that have been viewed via the
Internet are typically stored for some period of time on the device. This information can

sometimes be recovered with forensics tools.

17. There is probable cause to believe that things that were once stored on the

Devices may still be stored there, for at least the following reasons:

a. Based on my knowledge, training, and experience, I know that computer files or
remnants of such files can be recovered months or even years after they have been
downloaded onto a storage medium, deleted, or viewed via the Internet.
Electronic files downloaded to a storage medium can be stored for years at little
or no cost. Even when files have been deleted, they can be recovered months or
years later using forensic tools. This is so because when a person “deletes” a file
on a computer, the data contained in the file does not actually disappear; rather,

that data remains on the storage medium until it is overwritten by new data.

b. Therefore, deleted files, or remnants of deleted files, may reside in free space or
slack space—that is, in space on the storage medium that is not currently being
used by an active file—for long periods of time before they are overwritten. In
addition, a computer’s operating system may also keep a record of deleted data in

a “swap” or “recovery” file.

12
Case: 1:19-mj-00496-KLL Doc #: 1-2 Filed: 07/02/19 Page: 14 of 22 PAGEID #: 65

18.

c. Wholly apart from user-generated files, computer storage media—in particular,

computers’ internal hard drives—contain electronic evidence of how a computer
has been used, what it has been used for, and who has used it. To give a few
examples, this forensic evidence can take the form of operating system
configurations, artifacts from operating system or application operation, file
system data structures, and virtual memory “swap” or paging files. Computer
users typically do not erase or delete this evidence, because special software is

typically required for that task. However, it is technically possible to delete this

information.

Similarly, files that have been viewed via the Internet are sometimes

automatically downloaded into a temporary Internet directory or “cache.”

Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only electronically stored information that might serve as direct

evidence of the crimes described on the warrant, but also forensic evidence that establishes how

the Device was used, the purpose of its use, who used it, and when. There is probable cause to

believe that this forensic electronic evidence might be on the Device because:

a. Data on the storage medium can provide evidence of a file that was once on the

storage medium but has since been deleted or edited, or of a deleted portion of a
file (such as a paragraph that has been deleted from a word processing file).
Virtual memory paging systems can leave traces of information on the storage
medium that show what tasks and processes were recently active. Web browsers,

e-mail programs, and chat programs store configuration information on the

13
Case: 1:19-mj-00496-KLL Doc #: 1-2 Filed: 07/02/19 Page: 15 of 22 PAGEID #: 66

storage medium that can reveal information such as online nicknames and
passwords. Operating systems can record additional information, such as the
attachment of peripherals, the attachment of USB flash storage devices or other
external storage media, and the times the computer was in use. Computer file
systems can record information about the dates files were created and the

sequence in which they were created.

b. Forensic evidence on a device can also indicate who has used or controlled the
device. This “user attribution” evidence is analogous to the search for “indicia of

occupancy” while executing a search warrant at a residence.

c. A person with appropriate familiarity with how an electronic device works may,
after examining this forensic evidence in its proper context, be able to draw
conclusions about how electronic devices were used, the purpose of their use, who

used them, and when.

d. The process of identifying the exact electronically stored information on a storage
medium that is necessary to draw an accurate conclusion is a dynamic process.
Electronic evidence is not always data that can be merely reviewed by a review
team and passed along to investigators. Whether data stored on a computer is
evidence may depend on other information stored on the computer and the
application of knowledge about how a computer behaves. Therefore, contextual
information necessary to understand other evidence also falls within the scope of

the warrant.

14
Case: 1:19-mj-00496-KLL Doc #: 1-2 Filed: 07/02/19 Page: 16 of 22 PAGEID #: 67

e. Further, in finding evidence of how a device was used, the purpose of its use, who
used it, and when, sometimes it is necessary to establish that a particular thing is

not present on a storage medium.

19. Nature of examination. Based on the foregoing, and consistent with Rule
41(e)(2)(B), the warrant I am applying for would permit the examination of the device consistent
with the warrant. The examination may require authorities to employ techniques, including but
not limited to computer-assisted scans of the entire medium, that might expose many parts of the

device to human inspection in order to determine whether it is evidence described by the warrant.

20. Manner of execution. Because this warrant seeks only permission to examine a
device already in law enforcement’s possession, the execution of this warrant does not involve
the physical intrusion onto a premises. Consequently, I submit there is reasonable cause for the

Court to authorize execution of the warrant at any time in the day or night.
CONCLUSION

21. I submit that this affidavit supports probable cause for a search warrant
authorizing the examination of the Devices and Suitcase described in Attachment A to seek the

items described in Attachment B.

REQUEST FOR SEALING

22. It is respectfully requested that this Court issue an order sealing, until further
order of the Court, all papers submitted in support of this application, including the application
and search warrant. I believe that sealing this document is necessary because the warrant is

relevant to an ongoing investigation into the criminal organizations as not all of the targets of this
15
Case: 1:19-mj-00496-KLL Doc #: 1-2 Filed: 07/02/19 Page: 17 of 22 PAGEID #: 68

investigation will be searched at this time. In addition, sealing is necessary at this time to protect

the identity of individuals who have provided information supporting probable cause until

appropriate redactions can be made.

Respectfully submitted,

Aa

Brian J. Christ

Special Agent

U.S. DOT-OIG
Subscribed and sworn to before me

on July 2, 2019:

he KAREN L. Age -

UNITED STATES MAGISTRATE JUDGE

 

16
Case: 1:19-mj-00496-KLL Doc #: 1-2 Filed: 07/02/19 Page: 18 of 22 PAGEID #: 69

ATTACHMENT A

The property to be searched are (1) a Galaxy Note 8 Cell Phone, currently stored at the
Federal Bureau of Investigation (“FBI”) offices in Cincinnati, Ohio; (2) a My Passport Portable
Hard Drive, currently stored at FBI offices in Cincinnati, Ohio; (3) an LG Cell Phone, currently
stored at FBI offices in Cincinnati, Ohio; (4) a Samsung Cell Phone, currently stored at FBI
offices in Cincinnati, Ohio (collectively, hereinafter the “Devices”); and (5) a large dark olive
green and black suitcase, currently stored at FBI offices in Columbus, Ohio (hereinafter the
“Suitcase”). The FBI offices in Cincinnati, OH are located at 2012 Ronald Reagan Drive,
Cincinnati, OH 45236 and the FBI office in Columbus, OH are located at 425 West Nationwide
Boulevard, Suite 300, Columbus, OH 43215.

This warrant authorizes the forensic examination of the Devices for the purpose of
identifying the electronically stored information described in Attachment B. This warrant
authorizes the search of the Suitcase for the purpose of identifying information described in

Attachment B.
Case: 1:19-mj-00496-KLL Doc #: 1-2 Filed: 07/02/19 Page: 19 of 22 PAGEID #: 70

ATTACHMENT B

1. All records and information relating to violations of 18 U.S.C. § 1962(d), those
violations involving the financial or business affairs of JBR Underground, LLC, United National
Moving and Storage, National Relocation Solutions, Independent Van Lines, National
Relocation Van Lines, US Relocation Systems, First National Moving and Storage, Public
Moving and Storage, Public Moving Services, Smart Relocation Solutions, Presidential Moving
Services, Unified Van Lines, and F lagship Van Lines, and ANDREY SHUKLIN , SERGHEI
VERLAN, PHYLLIS RICCI QUINCOCES, a/k/a “Faith Ashford,” “Grace Rubestello,” “Phyllis
Ricci,” EVGENIA KUKUY, a/k/a “Jenny K,” “Evgenia Kukuv,” VLADIMIR PESTEREANU,
a/k/a “Vova,” IEVGEN KAKIAKA, a/k/a “Eugene,” AKHLIDDIN KALONOV, ROMAN
IAKOVLEV, SANJAR FAYZIVEY, SERGEY BOCHAROV, JESSICA MARTIN, a/k/a
“Emma Ricci,” “Mary Austin,” and SETH NEZAT, a/k/a “Andrew Johnson”, “Andrew Butler,”
“Jason,” “Kyle Walker,” and others (referred to collectively as the “Moving Enterprise”), and

occurring after April 2013, including:

a. Records and information showing ownership and control of the Moving
Enterprise, and its affiliated companies, which may or may not have been
mentioned above, including but not limited to the following:

(i) Corporate minutes, agreements, contracts, filings and correspondence
reflecting, relating to, or concerning the Federal Motor Carrier Safety
Administration (FMCSA), United States Department of Transportation
(USDOT), various Secretary of State, to include but limited to Florida,

North Carolina, Texas, Ohio, Illinois, Maryland and Connecticut;
Case: 1:19-mj-00496-KLL Doc #: 1-2 Filed: 07/02/19 Page: 20 of 22 PAGEID #: 71

(ii) Articles of personal property tending to establish the identity of persons in
control of the premises, including but not limited to utility bills and
receipts, rent receipts, cancelled mail envelopes, identification and/or
travel documents and other items which establish personal
identification;

b. Sales documents (including estimates, quotes and requests for quotes), bill of
ladings, contracts, sales agreements, binding estimates, nonbinding estimates,
revised estimates and other documents including correspondence, whether in draft
or final form, concerning current or previously received requests or inquires for
any customer of the Moving Enterprise and its affiliated companies, which may or
may not have been mentioned above;

c. Records and information, including correspondence (recordings, records,
facsimile, or e-mail) and files, relating to estimates, revised estimates, payment
for services, charges for moves, cubic footage used in moves, storage of
household goods, customer reviews, steps to evade federal regulators and law
enforcement, and the transportation of household goods by the Moving Enterprise
and its affiliated companies, which may or may not have been mentioned above;

d. Records and information relating to the identifies of employees, owners, and
associates of the Moving Enterprise and its affiliated companies, which may or
may not have been mentioned above;

e. Records and information relating to actual ownership of property in the custody
and control of the Moving Enterprise and its affiliated companies, which may or

may not have been mentioned above;

2
Case: 1:19-mj-00496-KLL Doc #: 1-2 Filed: 07/02/19 Page: 21 of 22 PAGEID #: 72

f. Payment information for household good moving services provided by the
Moving Enterprise and its affiliated companies, which may or may not have been
mentioned above, including financial records or documents, spreadsheets, records
of payments, records of accounts payable and receivable, letters of credit, credit
card invoices or authorization, bank checks, wire transfers;

g. Notes memorializing any conversation involving any estimates, revised estimates,
transportation of household goods, the ownership of the Moving Enterprise and its
affiliated companies, which may or may not have been mentioned above;

h. Tax returns, IRS filings, financial statements, any related work papers;

i. Records of personal or business activities relating to the operation or ownership of
any computer hardware, software, storage media, or data (such as usernames,
passwords telephone records, notes, books, diaries, and reference materials);

j. Records and information pertaining to accounts held with companies providing
Internet access or remote storage of either data or storage media;

k. All records and information related to personnel files containing, but not limited
to, time cards, time sheets, payroll sheets, benefits paid, check stubs, jobs worked
on, relating to current and former employees;

1. All records and information tending to show the identities of former employees,

employees, associates or co-conspirators;
m. lists of customers and related identifying information;

n. all bank records, checks, credit card bills, account information, and other financial

records;
Case: 1:19-mj-00496-KLL Doc #: 1-2 Filed: 07/02/19 Page: 22 of 22 PAGEID #: 73

0. Evidence of user attribution showing who used or owned the Devices at the time

the things described in this warrant were created, edited, or deleted, such as logs

phonebooks, saved usernames and passwords, documents, and browsing history.

As used above, the terms “records” and “information” include all of the foregoing items
of evidence in whatever form and by whatever means they may have been created or stored,
including any form of computer or electronic storage (such as flash memory or other media that

can store data) and any photographic form.

Law enforcement personnel (who may include, in addition to law enforcement officers
and agents, attorneys for the government, attorney support staff, agency personnel assisting the
government in this investigation, and outside technical experts under government control) are
authorized to review any information removed from Devices in order to locate the things

particularly described in this Warrant.
